UNITED STATES DISTRICT COURT EASTERN DISTRICT OF THE STATE OF NEW YORK Racord # 88113X

 

 

SHHA LLC,
Plaintiff(s) INDEX# 20-C'V-03574-DRH-AYS
against Date filed
OPAL HOLDINGS LLC, ET AL,
Defendants)
STATE OF NEW YORK COUNTY OF ALBANY 14905168

SECRETARY OF STATE - AFFIDAVIT OF SERVICE

DAVID TATUM being duly sworn, deposes and says that deponent Is not a party to this action, is over the age of 18 years

and has a principal place of business in the County of Albany, State of New York. Thaton 10/6/2020 at 3:45 PM, at the office
of the Secretary of State, of the State of New York in the City of Albany, New York at 99 Washington Avenue, he/she served a
true copy of a

SUMMONS AND COMPLAINT IN A CIVIL ACTION,
on OPAL HOLDINGS LLG, Defendant in this action.

By delivering to and leaving with SUE ZOUKY, authorized agent in the office of the Secretary of the State, State of New York,
personally at the office of the Secretary of State, of the State of New York, two (2) true copies thereof and that at the time of
making such service, deponent paid said Secretary of State a fee of $40.00, unless exempt by law. That said service was
made pursuant to Section 303 LLG

Bearing Index Number and Fillng Date endorsed thereon.

{| } Deponent additionally served upon the above named defendant one (1) true copy of the RPAPL SEC. 1303 Homeowner's
Foreclosure Notice which was printed in bold, 14 point font size and printed on colored paper which is a color other than said
pleading

Description Description of the Recipient is as follows:

A Female with White skin, Gray hair, who is approximately 55 years of age
and has an approximate height of 5' 2" and approximate weight of 135 pounds.

Other identifying features are as follows: None.

 

oe

A est
DAVID TATUM
Process Server

State of New York

County of Albany

  
   

Sworn to before me on his day of October 2020
a Michelle M, Santspree Emily M. Corbett
, Oy Notary Public, State of New York Notary Public, State of New York
PRE Ep Figg ge gat NO. 1845047611 No, 01006299470
Notary Publ” Eniily MC Qualfied in Albany County Qualified in Albany County

a Commission Expires August 7, 2021 Commission Expires March 24, 2022

PREFERRED PROCESS SERVERS - 166-06 24th ROAD, LL - WHITESTONE, NY 11357 - 718-862-4890

 

 
